259 U.S. 565 (1922)
STATE OF OKLAHOMA
v.
STATE OF TEXAS. UNITED STATES, INTERVENER.
No. 20, Original.
Supreme Court of United States.
Partial decree entered June 5, 1922.
IN EQUITY.
*566 Decree adjudicating proprietary claims to land in the bed of Red River, in accordance with the opinion reported in 258 U.S. 574.
Certain issues in this cause involving proprietary claims to the bed of Red River having been heretofore submitted on the pleadings, various petitions of intervention and the evidence taken before and reported by a commissioner, and the court having considered those issues and announced its conclusions thereon in an opinion delivered May 1, 1922:
It is considered, ordered and decreed as follows:
1. That Red River is not a navigable stream in any part of its course within the State of Oklahoma.
2. That the State of Oklahoma did not in virtue of her admission into the Union as a State acquire any title to, or become the owner of, the bed of the part of Red River within her borders.
3. That the State of Oklahoma has no title, right or interest in or to the part of the bed of Red River within her borders, save such as is incidental to her ownership of lands on the northerly bank of the river.
4. That the intervener D.D. Brunson, who claims rights in the bed of Red River in virtue of certain oil and gas leases granted by the State of Oklahoma and her officers, did not acquire and does not hold any right whatever in such river bed under those leases or any of them, and that the said leases have been at all times void and of no force or effect.
*567 5. That the portion of the bed of Red River which formerly was within what was known and designated as Kiowa, Comanche and Apache Pasture Reserve Number One (commonly called the Big Pasture), and the portion of the bed of Red River which lies south of what formerly was known and designated as such pasture reserve, has not at any time been subject to location or acquisition under the mining laws of the United States.
6. That the several interveners hereafter named in this paragraph, who are asserting rights in the portions of the bed of Red River named in the last preceding paragraph in virtue of mining locations claimed to have been made under the mining laws of the United States, did not acquire and do not hold any right whatever in such river bed under those mining locations or any of them, and that the said mining locations have been at all times void and of no force or effect. The said interveners are as follows:
Burk Divide Oil Company, No. 2, a corporation: Benjamin H. Goddin, William Dee Hammonds, Robert R. Lavender, Robert H. Woodruff, Claude C. Lear, Ralph L. Winchell, Luther H. Hammonds, Charlie L. Mount.
Burk Divide Oil Company, No. 3, a corporation: Francis M. Crane, Joseph C. Eversole, L.M. Varner, Abner Eversole, Marvin W. Tindle, O.W. Crane, Columbus R. Atchley, Charlie F. Crane.
Burk Divide Oil Company, a corporation, Walter C. Daugherty, James L. Taylor, Evander Kaiser, Floyd N. Thompson, Robert L. Hart, A.C. Goddin, Thomas R. Foster, James B. Crossland, Judsonia Developing Association.
Burk Divide Oil Company (Consolidated), a corporation.
Pacific-Wyoming Oil Co., a corporation: H.L. Roberts, H.R. King, W.F. Long, Albert L. Peters, J.C. Brown, R.E. Litton, H.H. Overton, Jim Hyde.
*568 J.H. Sharrock, Roy Sharrock, Earl Fuller, Robert E. Kent, T.D. Hamill, T.A. Hammill, Charles H. Martin, Charles H. Slack.
Frank Sharrock, Charles H. Murphey, R.O. Hammill, Caleb B. Bledsoe, M. Harve Foshee, Edna Sharrock, Lovie R. Lear, George Bradfield, C.O. Keeley, ____ Ellis, ____ Lambert, Lambert & Ellis (partnership).
Lena H. Slack, Louie L. Varner, Lena Hammill, Sarah E. Davis, Gertrude Hamill, Lena N. Kent, Eva C. Wilson, Jennie Hamill.
Alva A. Varner, Wm. T. Davis, Earl N. Walford, F.C. Hamill, John R. Slack, Ollie M. Sharp, Riley I. Davy, George W. Hamill.
William M. Patterson, William G. Trigg, Melville E. Peters, Interstate-Texas Oil Company (a corporation), Belmont Oil Company (joint-stock association), Melish Consolidated Placer Oil Mining Association, Hazel Burk Oil Company, (a joint-stock association), R.F. Henderson, trustee, Delta Oil Company, J.B. Lawton, Carl C. Staley, Eugene H. Smith, D.V. Burrell, W.L. Boyd, W.M. Egbert, Clarence Brashear, R.L. Brown, James H. Shaw, Alfred A. Brashear, Oscar W. Rhodes, George J. Lackey, W.M. Egbert, Mark Benson.
Ava Willis, A.F. Anderson, Jorgen Jorgensen, George M. Coffman, Tracey L. Coffman, Edwin Sundgren, Mark Denson, Walter V. Burchett, Eugene Smith, H.C. Pollock, J.L. Ellsworth, C.S. Govereau, S.C. George, O.J. Baxter, H.G. Pollock, C.B. Govereau, John Rickert, Flora E. Billingsley, G.N. Coffman, Eugene H. Smith, Snoden T. Brashear, M.C. Coffman, W.L. Brown.
Buckeye Petroleum Company, South West Petroleum Company, Delta Oil Company, H.N. Brennan, H.B. Cobb, W.E. Bishop, W.J. Steward, J.W. Akin, W.I. Brashears, R.O. Kenley, Langford Oil & Development Company, Aldine Oil Corporation.
*569 Agriculture Aid Association: James S. Fulton, Green B. Wolfe, Noble A. Gordon, Isaac D. Settle, Mactie Pool, Hoyt N. Berryman, Charles L. McGuire, John Robert Gillam, W.T. Adams.
Oregon Mining Company: John F. Watson, H.K. Maxwell, George A. Fitzimmons, John B. Blocher, Anna B. Wright, Frances M. Wright, Jake Hamon.
AAA  1 Placer Mining Association: Smith S. Fryar, Thomas H. Gilliland, Rawleigh L. Robertson, David N. Downing, Tilden H. White, George H. Willis, Alvin A. Wells.
AABA Placer Mining Association: Harry A. Markham, Howard V. Hinckley, Wm. F. Schoenhoven, Herbert L. McCracken, Orren Harden Deel, Frank M. English, James A. Collier, Harold Wallace.
Amalgamated Assets Association: Aultman B. Swaim, Tarlton M. Brock, Ira C. Cribbs, Billie Jones, George M. Sharrock, Ralph V. Widman, Gos Owens.
Airplane Arts Association: Joseph F. Hamilton, Thomas R. Carl, John W. Kukuk, Duncan M. Circle, Lewis Butler, Jed P. Owens, Jules S. Cormier.
All American Association: P.S. McGuire, Samuel J. Meals, Alonzo R. Poyer, Melvin S. Poyer, Arthur Heatherly, Charles C. Crump, Alin G. Huffhines.
All Argosies Association: T.H. Ware, R.M. Cowan, Fred De Vinna, Clarence Fink, Myrtle A. McGuire, Roy Evans, N. Douglas, Seymour S. Price.
Aspen Attorney Association: Henry E. Asp, Andrew J. Key, Wm. J. Carter, William Wilson, Christina M. Gordon.
Sons of Thor Mining Association: Lillian Gilstrap, Josie L. Owen, James A. Embry.
All Around Association.
Arkansas Placer Oil Mining Company: Marion N. Addison, Daniel L. Hannifin, James M. Patterson, William M. Addison, Ruth Flanagan, Lucile Heston, Beulah Palk.
*570 Good Luck Oil Mining Company: George W. Potter, Thomas A. Ikerd, Eddie S. Traylor, Jeff D. Trigg, Jess R. Short.
Rain Water Oil Mining Association: Millie A. Trigg, Nettie Harden, Edward Lee Frye, C.B. Gamill, Katie Gamill, B.L. Stephens, Bertha Stephens.
Belmont Placer Oil Mining Company: Stephen P. Hannifin, Zac T. Trigg, Grover Addison, Nelson Emery.
Whale Oil Company: Arthur J. Emery, Benita Moorhead, Rhea Moore, Cloney A. Smith.
Goat Island Association No. 1: John M. Bender, H. Clay Dykes, W.O. Tarr, T.W. McGraw, H.A. Pendleton, Tom Isbell, Tom A. Upshaw, T.F. Ragsdale.
Goat Island Association No. 2: Robert S. Ragsdale, Dave Thorne, Ed. D. Heine, W. Roy Hill, W.D. Utts, C.L. Mayes, A.M. Miller, W.H. Miller.
American Aces Association: Fred Ptak, F.H. Wall, Clarence L. Henley, Robert P. Carpenter, Adolph Honegger, William F. Caldwell.
Double Triangle Petroleum Development Association, Big Chief Petroleum Development Association, Mid River Petroleum Development Association, Submarine Petroleum Development Association, Sand Bar Petroleum Development Association, River Bend Petroleum Development Association, Big Eight Petroleum Development Association, Meander Petroleum Development Association, Half Island Petroleum Development Association, Blue Goose Petroleum Development Association, Albert Bissell, Nathan Ulrich, F.D. Ross, William H. Drybread, Mortie McDaniel, Frank Swartie, Margaret Owen Read, Lulu Truitt, Casper S. Ulrich, Allen Fields, Bruce P. Fields, J.F. Erwin, Mary Patterson, J.A. Diffendaffer, Illie Jones, J.A. Staily, Charles Payne, E.R. Kerby, A.J. Grimes, E.O. Hadley, J. Anthony, George Pugh, H.B. Eller, T.E. Kendrick, E. Ulrich, L.L. Cole, W.E. Pannell, John Vosburg, Nannie Kimberly, John E. Wilson, *571 H.C. Smith, Harry Williams, Mary Manes, Lou Cunningham, J.L. Pope, H.D. Ashley, John W. Hammond, William Zea, John T. Fields, Hamilton Morgan, Raymond Fields, Mrs. P. Little, J.C. Hagan, Alex Walker, Jerry Sparling, John T. Orin, Sam Madox, Perrie Dennas, Clyde Owen, Rondo Stevens, Lafe Owen, L.W. Hurley, O.D. Day, Lulu Hall, George Frampton, James W. Hues, A.C. Kendrick, J.G. Andrews, John F. Mieling, Etta Scay, C.S. Chumn, G.M. Burkhart, B. Bissell, Ned Shepler, Joe Altman, F.C. McCarthy, M.M. White, George W. Rogers, W.P. Danford, Thomas Green, Albert Mitschrich; Nettie Ulrich, Laura Fields, E. Chester Ecker, Charles Field, Guy Ulrich, J.T. Smith, Maggie Wilson, Oscar Pope, Francis M. John, jr., John M. Shanklin, A.B. March, I.F. Collie, Burkburnett Placer Mining & Oil Company (a corporation).
Melish Consolidated Placer Oil Mining Association: Elsie E. Wright, O.J. Logan, John Stuard, C.H. Hyde, George Brown, B.F. VanDyke, Sam Finley, W.B. Skirvin, L.A. Klinkenbeard, A.S. Thomas, P.F. Slaton, E.H. Howell, Nestor Rummons, A.F. Schwartz, M.L. Whelan, F.R. Quimby, Frank Nevills, A.N. McKinney, Joe Huber, Truitt Johnson, Tom Testerman, Ray Testerman, Joe Clark, W.B. Cuppy, Scotty Vinson, James Byran, A.C. Seives, Marvin Spears, P.W. Reamer, G.M. Brown, W.A. Bennett, Warren K. Snyder, I.B. Levy, F.L. Nevills, Cam Galt, H.C. Enoch, J.B. Doolin, E.A. Haines, Ruby Turner, Ira E. Gaskill, J.B. Lamsden, J.H. Windle, D.H. Pershall, S.H. Harris, O.E. Heatherington, F.P. Duncan, J.H. Cline, J. Garnett Hughes, Lucy Lacy.
7. That the petitions of intervention based on the oil and gas leases named in paragraph four (4) hereof and the petitions of intervention based on the mining locations named in paragraph six (6) hereof are hereby severally dismissed on their merits.